Citation Nr: 0725963	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-16 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for heart disease.

2.	Entitlement to service connection for heart disease, 
claimed as due to       service-connected diabetes mellitus.





ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran served in the Air Force from February 1951 to 
June 1952.  He later served in the Navy from July 1967 to 
October 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  

The relevant procedural history of this case includes an 
October 1996 rating decision that, in relevant part, denied 
service connection for a cardiovascular disorder, including 
as due to exposure to herbicides (Agent Orange) during 
service.  Since an appeal was not commenced within one year 
of notification of that decision, it in turn became final on 
its merits.  See 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2006). 

Then in a June 2002 decision, the RO denied the veteran's 
claim for service connection for heart disease - which he 
was alleging was secondary to his just recently service-
connected diabetes mellitus (itself found to have been a 
residual of Agent Orange exposure).  And since based on a new 
theory of entitlement, the claim was considered de novo 
(i.e., on the merits).  In a more recent February 2003 
decision, the RO also determined that new and material 
evidence had not been submitted to reopen the previously 
denied original claim for service connection for heart 
disease, on a basis other than secondary to the 
diabetes mellitus.

The Board issued a decision in June 2004 also denying these 
claims.  The veteran appealed that decision to the U. S. 
Court of Appeals for Veterans Claims (Court).  During the 
pendency of the appeal to the Court, his attorney and VA's 
Office of General Counsel, representing the Secretrary, filed 
a November 2005 joint motion requesting that the Court vacate 
the Board's decision and remand the case for further 
development and readjudication.  The Court granted the joint 
motion in December 2005 and returned the case to the Board 
for compliance with the directives specified.

Then in April 2006, to comply with the Court's Order, the 
Board remanded this case to the RO (via the Appeals 
Management Center (AMC) in Washington, D.C.), including to 
obtain additional private medical records cited in the 
November 2005 joint motion.  The AMC completed the actions 
requested, continued to deny the veteran's claims, and 
returned the case to the Board.

Regrettably, still further development is required to ensure 
compliance with the Veterans Claims Assistance Act (VCAA).  
So this case is again being remanded to the RO via the AMC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

The VCAA was signed into law on November 9, 2000, and it 
prescribed several essential requirements regarding VA's 
duties to notify and assist with the evidentiary development 
of a pending claim for compensation benefits.                
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002);                     38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and           38 C.F.R. § 3.159(b) apply 
to all five elements of a "service connection" claim 
(including also where the veteran has filed a petition to 
reopen a previously denied claim for service connection).  As 
previously defined by the courts, those five elements are: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

At the current stage in the continuing adjudication of his 
claims, the veteran has received comprehensive notice in 
regards to the VCAA's duties to notify and assist, through 
the RO's issuance of a February 2003 letter and, 
subsequently, an April 2007 letter from the AMC.  This notice 
has included explanation as to the general type of additional 
evidence and information necessary to substantiate the claims 
on appeal, and the shared obligation between VA and the 
veteran himself to obtain that evidence.  See Quartuccio v. 
Principi,   16 Vet. App. 183, 186-87 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  The latter 
correspondence issued in April 2007 also provided notice of 
the downstream disability rating and effective date elements 
of the veteran's claims in accordance with the 
Dingess/Hartman decision -- one of the directives specified 
in the Board's prior April 2006 remand.  But this having been 
established, there is still further applicable legal 
precedent recently set forth as to the content of VCAA notice 
that must be presented in connection with a petition to 
reopen, and of which the veteran has not yet been provided.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in providing a claimant with notice of the legal 
requirement of "new" and "material" evidence as the pre-
requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" to 
reopen the denied claim in that case -- including with 
respect to each legal requirement that must be established to 
warrant entitlement to the benefit sought.  In providing 
notification of the requirement of "material" evidence, VA 
must consider the basis for the previous denial and provide a 
notice letter describing what evidence would be needed to 
substantiate the element or elements found insufficient in 
the previous denial (including the general "elements" of a 
valid claim for service connection of evidence of a current 
disability, competent evidence of   in-service incurrence or 
aggravation, and a medical nexus between the current 
disability and service, as defined in Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  Additionally, it is required that the claimant 
receive information as to the definition of "new" evidence 
with reference to his claim.  The Court further held in the 
Kent decision that failure to describe what would constitute 
"material" evidence, in particular, in almost all 
circumstances will have a prejudicial effect upon the 
adjudication of the claim, and thus,                  the 
absence of such information would not be harmless error.   

Here, in evaluating the legal and factual grounds upon which 
the October 1996    RO rating decision denied the veteran's 
original claim for service connection for a heart condition, 
the basis for the denial was the absence of competent 
evidence that the condition claimed was objectively due to 
military service, i.e., a medical nexus, the third essential 
element of a claim under the Caluza v. Brown analysis.  This 
was determined based on the lack of a favorable medical 
opinion in this regard, and the fact that service medical 
records (SMRs) were negative for complaints or treatment of a 
cardiovascular disorder.  Also considered, was that under 
pertinent regulations the condition claimed could not be 
presumed incurred in service.  Whereas the veteran had 
presumed exposure to Agent Orange due to his prior service in 
the Republic of Vietnam (according to 38 C.F.R. § 
3.307(a)(6)(iii)), a cardiovascular condition of the type 
claimed was not amongst those listed at 38 C.F.R. § 3.309(e) 
that were presumptively service-connected (recent amendments 
have not added a cardiovascular disorder to the conditions 
specified under the regulation).   

Thereafter, the April 2007 VCAA notice letter pertaining to 
the veteran's petition to reopen stated a generalized 
definition of what would meet the criteria for "material" 
evidence, describing it as that which "must pertain to the 
reason [the claim] was previously denied."  No additional 
reference was provided though as to the specific 
justification for the prior denial -- the absence of a 
medical nexus between a cardiovascular disorder and service, 
or evidence warranting a presumption of the same.  
Accordingly, the Board finds that another remand is warranted 
to provide more thorough VCAA notice with a claim-specific 
definition of "new and material evidence" concerning the 
veteran's petition to reopen.  See VA Office of General 
Counsel Informal Guidance Memorandum (June 14, 2006) 
(indicating that the Kent decision requires more than a 
general statement that the evidence submitted must relate to 
the basis of the prior denial, but rather, a specific 
explanation as to the kind of evidence required).  In 
providing the requisite information on the element of 
causation, the corrective notice should include reference to 
the provisions for presumptive service connection for chronic 
disease (such as hypertension),                 and the 
potential availability of establishing service connection 
with proof of an actual direct medical relationship to 
presumed Agent Orange exposure.  See Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994).  

As the Board indicated in its prior remand, provided that any 
further medical evidence received tends to establish there is 
a relationship between a cardiovascular disorder and the 
veteran's service-connected diabetes mellitus -- or other 
incident of his military service (including presumed 
herbicide exposure) then a supplemental opinion should be 
requested from the physician who examined him in                   
February 2002 as to the etiology of the currently diagnosed 
heart disease.                This would involve addressing 
whether, in view of the additional evidence obtained, there 
is a medical basis for attributing the veteran's 
cardiovascular condition to his diabetes mellitus, or 
otherwise to his service.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. 3.159(c)(4) (2006). 

Accordingly, this case is again REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the veteran's petition to reopen the 
claim for service connection for heart 
disease (other than as secondary to 
diabetes mellitus), send him another 
VCAA letter providing a detailed and 
case-specific definition of the 
requirement of "new and material 
evidence" as it pertains to this claim, 
as required by the Court's holding in 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In providing a definition of 
"material" evidence, explanation is 
necessary as to both the criteria for 
establishing medical causation, and the 
applicable regulations concerning 
presumptive service connection.  Also 
set forth explanation with regard to 
the veteran's already presumed Agent 
Orange exposure, of the availability of 
a theory of direct service connection, 
per Combee v. Brown,                      
34 F.3d 1039, 1044 (Fed. Cir. 1994)).   
2.	If any further evidence is obtained 
suggesting there is an association 
between a present cardiovascular 
disorder and either the veteran's 
service-connected diabetes mellitus or 
any incident of his military service, 
then, if possible, arrange for the 
physician who previously examined the 
veteran in          February 2002 to 
provide an addendum to that evaluation 
(provided this physician is still 
available to do this).   It is 
requested that he again review the 
relevant evidence in this case and 
provide an opinion as to whether it is 
at least as likely as not 
(i.e., 50 percent or greater 
probability) the veteran has a current 
cardiovascular disorder (including, but 
not limited to, heart disease) that is 
proximately due to or the result of his 
service-connected diabetes mellitus -- 
meaning that it was caused or 
chronically aggravated by the diabetes 
mellitus.  Additionally, the examiner 
should offer an opinion as to whether 
any diagnosed cardiovascular disorder 
is otherwise etiologically related to 
an incident of the veteran's military 
service, including presumed Agent 
Orange exposure therein.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from a physician 
equally qualified to make this 
important determination.  (Note:  if 
the latter situation arises, this may 
require having the veteran reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  
It is absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims 
folder, including a copy of this 
remand.  The examiner must note in the 
addendum that he or she has reviewed 
the claims file.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

4.	Then readjudicate the veteran's 
petition to reopen the previously 
denied claim for service connection for 
heart disease (including as due to 
presumed Agent Orange exposure), and 
his original claim for service 
connection for heart disease secondary 
to his service-connected diabetes 
mellitus, in light of the additional 
evidence obtained.  With regard to the 
claim for service connection for heart 
disease as secondary to diabetes 
mellitus, the RO should indicate its 
consideration of the recent revision to 
38 C.F.R.              § 3.310 
pertaining to claims under a theory of 
secondary service connection.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  
If these claims are not granted to the 
veteran's satisfaction, prepare a 
supplemental statement of the case 
(SSOC) and send it to him.  Give him 
time to respond before returning the 
case to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




